DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendment submitted on 04/19/2022 which amended the title and the abstract has been accepted.

Response to Arguments
Applicant’s arguments, see page 8, filed 04/19/2022, with respect to claims 11-29 have been fully considered and are persuasive.  The nonstatutory double patenting rejections of claims 11-29 has been withdrawn. 
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Regarding claim 11, the applicant argues that “Prasad discloses an optimal beam pair determination based on DoD information of each transmission beam. Here, the optimal beam pair comprises a Tx (transmit) beam and a Rx (receive) beam between a single transmitter system 110 and a single receiver system 150. See Prasad at [0055]-[0056] and [0061]-[0063]. For convenience, these paragraphs (annotated) are reproduced herein below ... However, the optimal beam pair described in Prasad is very different from the shared beam recited in claims 11, 20 and 29. More specifically, the express definition of a shared beam according to the present claims is completely different from the optimal beam pair in Prasad. Also, the methodology of determining the shared beam in the present claims is different from the optimal beam pair determination in Prasad. As recited in each of the independent claims of the present application, a shared beam is a beam that is shared by UEs in the same UE group. In contrast, the optimal beam pair of Prasad is not related to beam sharing amongst UEs of a UE group. The optimal beam pair of Prasad is just for communication between one transmitter system 110 and one receiver system 150 ... Similarly, FIG. 4 of Prasad illustrates that the transmitter system 110 is STA1 and the receiver system 150 is STA2, which are not UEs or UEs that form a UE group ... Lastly, it should be noted that the shared beam of a UE group is different from a best or optimal beam for point-to-point communication, as the former is a beam shared by a group of UEs and the latter is shared between one transmitter and one receiver as shown in FIGs. 1 and 4 of Prasad above. In the present invention, as claimed, the shared beam determination is made by a specific UE in the UE group by collecting from the other UE(s), the other (UE)s beam preference information. After receiving this information, the specific UE determines the shared beam for the UE group based on the collected beam preference information from the other UE(s). This is not taught expressly or implicitly by Prasad. Furthermore, Cheng, Kim and Kakishima fail to cure the deficiencies of Prasad” in pages 9-12.
In response to the applicant’s argument, examiner respectfully disagrees with the agreement above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a shared beam is a beam that is shared by UEs in the same UE group ... beam sharing amongst UEs of a UE group ... the shared beam of a UE group is a beam shared by a group of UEs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The optimal beam pair described in Prasad is the same as the shared beam recited in claims 11, 20 and 29. The methodology of determining the shared beam in the present claims is also the same as the optimal beam pair determination in Prasad. As recited in each of the independent claims of the present application, a shared beam is a beam to be shared within a UE-group to which the UE belongs. Similarly, the optimal beam pair of Prasad is also related to beam sharing within a group to which the receiver system 150 (STA2) belongs. The group comprising the transmitter system 110 (STA1) and the receiver system 150 (STA2). Lastly, it should be noted that the shared beam of a UE group is the same as the optimal beam pair of Prasad, as both are a beam shared by a group of UEs (STA1 and STA2).
More specifically, Prasad discloses a user equipment (UE) configured to operate in a wireless communication system [see Fig. 1, 2, 4, para. 30-36; a receiver system 150 (STA2) configured to operate in a wireless communication system 100], the UE comprising: at least one distributed antenna unit (DU) configured to transmit and receive a radio signal [see Fig. 1, see para. 31-33; receiver (a combined system of antenna array 152, weighting module 154, and receiver circuit 156) to receive data signals and transmitter 162 (a combined system of antenna array 112, weighting module 114, and transmitter circuit 116) to transmit data signals]; and a processor operatively connected to the DU [see Fig. 1, see para. 31-33; processor 158 operatively connected to the receiver and transmitter] and configured to: receive, from one or more other UEs through the at least one DU, information about at least one preferred beam for the one or more other UEs [see Fig. 1, 4, Fig. 2 steps 222, 224, para. 55-56; receive, from transmitter system 110 (STA1) through the antenna array 152, ID/DOD of each Tx beam]; determine at least one shared beam to be shared within a UE-group to which the UE belongs, based on the received information about the at least one preferred beam for the one or more other UEs [see Fig. 1, 4, para. 61, 66-68; determine the optimal beam pair with the highest quality to be shared within a group to which the receiver system 150 (STA2) belongs, based on the received ID/DOD of each Tx beam. Note that the group comprising the receiver system 150 (STA2) and the transmitter system 110 (STA1)]; and transmit, to the one or more other UEs through the at least one DU, information about the determined at least one shared beam [see Fig. 1, 4, Fig. 2 steps 228-230, para. 62-64; transmit, to the transmitter system 110 (STA1) through the antenna array 112, indication of the transmission beam in the optimal beam pair for use in establishing a communication link for the transmission of data].
In view of the above response, Prasad discloses all of the limitations set forth in claims 11, 20 and 29.

Terminal Disclaimer
The terminal disclaimer filed on 04/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10560167 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites “the UE group” in line 2. For clarity and consistency, it is suggested to replace with “the UE-group”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites “UEs” in line 2. It is unclear whether or not it is referring to the UE or the one or more other UEs in claim 11. For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, 15, 20, 22, 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasad et al. (US 2013/0231059 A1, hereinafter “Prasad”).

Regarding claims 11 and 20, Prasad discloses a user equipment (UE) configured to operate in a wireless communication system [see Fig. 1, 2, 4, para. 30-36; a receiver system 150 (STA2) configured to operate in a wireless communication system 100], the UE comprising: 
at least one distributed antenna unit (DU) configured to transmit and receive a radio signal [see Fig. 1, see para. 31-33; receiver (a combined system of antenna array 152, weighting module 154, and receiver circuit 156) to receive data signals and transmitter 162 (a combined system of antenna array 112, weighting module 114, and transmitter circuit 116) to transmit data signals]; and 
a processor operatively connected to the DU [see Fig. 1, see para. 31-33; processor 158 operatively connected to the receiver and transmitter] and configured to: 
receive, from one or more other UEs through the at least one DU, information about at least one preferred beam for the one or more other UEs [see Fig. 1, 4, Fig. 2 steps 222, 224, para. 55-56; receive, from transmitter system 110 (STA1) through the antenna array 152, ID/DOD of each Tx beam]; 
determine at least one shared beam to be shared within a UE-group to which the UE belongs, based on the received information about the at least one preferred beam for the one or more other UEs [see Fig. 1, 4, para. 61, 66-68; determine the optimal beam pair with the highest quality to be shared within a group to which the receiver system 150 (STA2) belongs, based on the received ID/DOD of each Tx beam. Note that the group comprising the receiver system 150 (STA2) and the transmitter system 110 (STA1)]; and 
transmit, to the one or more other UEs through the at least one DU, information about the determined at least one shared beam [see Fig. 1, 4, Fig. 2 steps 228-230, para. 62-64; transmit, to the transmitter system 110 (STA1) through the antenna array 112, indication of the transmission beam in the optimal beam pair for use in establishing a communication link for the transmission of data]. 

Regarding claim 29, Prasad discloses an apparatus for a user equipment (UE) configured to operate in a wireless communication system [see Fig. 1, 2, 4, para. 30-36; a receiver system 150 (STA2) configured to operate in a wireless communication system 100], the apparatus comprising: 
a computer-readable memory comprising executable codes [see Fig. 1, para. 32, 35; a storage medium 160 comprising program instructions]; and 
a processor coupled to the computer-readable memory to implement the executable codes [see Fig. 1, para. 32, 33, 35; processor 158 coupled to the storage medium 160 to implement the program instructions] to perform operations comprising: 
receiving, from one or more other UEs, information about at least one preferred beam for the one or more other UEs [see Fig. 1, 4, Fig. 2 steps 222, 224, para. 55-56; receive, from transmitter system 110 (STA1) through the antenna array 152, ID/DOD of each Tx beam]; 
determining at least one shared beam to be shared within a UE-group to which the UE belongs, based on the received information about the at least one preferred beam for the one or more other UEs [see Fig. 1, 4, para. 61, 66-68; determine the optimal beam pair with the highest quality to be shared within a group to which the receiver system 150 (STA2) belongs, based on the received ID/DOD of each Tx beam. Note that the group comprising the receiver system 150 (STA2) and the transmitter system 110 (STA1)]; and 
transmitting, to the one or more other UEs, information about the determined at least one shared beam [see Fig. 1, 4, Fig. 2 steps 228-230, para. 62-64; transmit, to the transmitter system 110 (STA1) through the antenna array 112, indication of the transmission beam in the optimal beam pair for use in establishing a communication link for the transmission of data]. 

Regarding claims 13 and 22, Prasad discloses wherein the at least one shared beam is determined from among beams overlapping between at least one preferred beam for the UE and the at least one preferred beam for the one or more other UEs [see Fig. 2, 4, para. 55-57, 61, 66-68, 73; the optimal beam pair with the highest quality is determined from among beams overlapping between at least one reception beam for the receiver system 150 (STA2) and the at least one Tx beam for the transmitter system 110 (STA1)]. 

Regarding claims 15 and 24, Prasad discloses wherein the information about the at least one shared beam comprises precoding matrix index information [see para. 57, 59, 68; the indication of the Tx beam in the optimal beam pair for use in establishing the communication link comprises precoding metric information]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Cheng et al. (US 2017/0142605 A1, hereinafter “Cheng”).

Regarding claims 12 and 21, Prasad discloses wherein the UE is in the UE group comprising the UE and the one or more other UEs [see Fig. 1, 4, para. 31; wherein the receiver system 150 (STA2) is in the group comprising the receiver system 150 (STA2) and transmitter system 110 (STA1)].
Prasad does not explicitly disclose the UE is a “representative” UE.
However, Cheng teaches a UE is a representative UE in a UE group comprising the UE and another UE [see Fig. 1, 4, para. 34, 92; a transmitter device is an initiator in a group comprising the transmitter device and another device (interferee device or a non-participating device)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE is a representative UE in a UE group comprising the UE and another UE”, as taught by Cheng, into the combined system of Patent’167 and Prasad so that it would form a combined beam [see Cheng, para. 34].

Regarding claims 14 and 23, Prasad discloses wherein the information about the determined at least one shared beam is transmitted to the one or more other UEs [see Fig. 1, 4, Fig. 2 steps 228-230, para. 62-64; transmit, to the transmitter system 110 (STA1), indication of the transmission beam in the optimal beam pair for use in establishing a communication link for the transmission of data].
Prasad does not explicitly disclose the information about the determined at least one shared beam is transmitted to the one or more other UEs in a “broadcasting or multicasting” manner.
However, Cheng teaches a device is configured to transmit packets to another device in a broadcasting or multicasting manner [see Fig. 1, 4, para. 34, 92; a transmitter device is configured to broadcast/multicast packets to another device (interferee device or a non-participating device)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a device is configured to transmit packets to another device in a broadcasting or multicasting manner”, as taught by Cheng, into the system of Prasad so that it would form a combined beam [see Cheng, para. 34].

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Kim et al. (US 2013/0343303 A1, hereinafter “Kim”).

Regarding claims 16 and 25, Prasad discloses wherein the processor is further configured to: transmit, to the one or more other UEs through the at least one DU, the information about the determined at least one shared beam [see Fig. 1, 4, Fig. 2 steps 228-230, para. 62-64; transmit, to the transmitter system 110 (STA1) through the antenna array 112, indication of the transmission beam in the optimal beam pair for use in establishing a communication link for the transmission of data]; and receive, from the one or more other UEs through the at least one DU, data based on the at least one shared beam [see Fig. 1-2, steps 232-234, para. 64; receive, from the transmitter system 110 (STA1) through the antenna array 152, data signals based on the transmission beam and the reception beam in the optimal pair]. 
Prasad does not explicitly disclose transmit, to a “base station” through the at least one DU, the information about the determined at least one shared beam; and receive, from the “base station” through the at least one DU, “UE-common” data based on the at least one shared beam.
However, Kim teaches determine at least one shared beam based on received information about at least one preferred beam for one or more other UEs [see para. 68, Fig. 5, step 514; MS-1 determines a best PMI matching to the BS transmission beam of the MS-2], transmit information about the determined at least one shared beam to a base station, wherein the information about the at least one shared beam comprises precoding matrix index information [see para. 69, Fig. 5, step 516; MS-1 transmits information about the determined PMI to the BS], and receive, from the base station, UE-common data based on the at least one shared beam [see para. 71, Fig. 5, step 520; MS-1 receives, from the BS, precoded signal based on the PMI information reported in step 516].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determine at least one shared beam based on received information about at least one preferred beam for one or more other UEs, transmit information about the determined at least one shared beam to a base station, wherein the information about the at least one shared beam comprises precoding matrix index information, and receive, from the base station, UE-common data based on the at least one shared beam”, as taught by Kim, into the system of Prasad so that it would appropriately selecting a precoding matrix for a precoder in forming one or more analog beams for analog beamforming [see Kim, para. 14].

Claims 17-19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Kakishima et al. (US 2017/0104517 A1, hereinafter “Kakishima”).

Regarding claims 17 and 26, Prasad does not explicitly disclose determine a dedicated beam for the UE based on the determined at least one shared beam; transmit, to a base station through the at least one DU, information about the determined dedicated beam; and receive, from the base station through the at least one DU, UE-specific data based on the dedicated beam.
However, Kakishima teaches determine a dedicated beam for a UE based on at least one shared beam [see Fig. 5B, para. 58-59, 61; determine narrow beam (Beam 2C) based on wide beam (Beam 2) in Fig. 5A]; transmit, to a base station, information about the determined dedicated beam [see Fig. 5B, para. 61; transmits, to base station 10, information about Beam 2C]; and receive, from the base station, UE-specific data based on the dedicated beam [see para. 59-60; receive, from the base station 10, UE-specific reference signal based on Beam 2C].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determine a dedicated beam for a UE based on at least one shared beam; transmit, to a base station, information about the determined dedicated beam; and receive, from the base station, UE-specific data based on the dedicated beam”, as taught by Kakishima, into the system of Prasad so that it would achieve efficient beam transmission and beam selection, while preventing reference signal overhead from increasing [see Kakishima, para. 17].

Regarding claims 18 and 27, Prasad does not explicitly disclose wherein the dedicated beam is determined from among beams other than the at least one shared beam.
However, Kakishima teaches the dedicated beam is determined from among beams other than the at least one shared beam [see Fig. 5B, para. 61; the Beam 2C is determined from among beams (2A-2D) other than the at least one shared beam (Beam 2) in Fig. 5A].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the dedicated beam is determined from among beams other than the at least one shared beam”, as taught by Kakishima, into the system of Prasad so that it would achieve efficient beam transmission and beam selection, while preventing reference signal overhead from increasing [see Kakishima, para. 17].

Regarding claims 19 and 28, Prasad does not explicitly disclose wherein the information about the dedicated beam comprises precoding matrix index information. 
However, Kakishima teaches the information about the dedicated beam comprises precoding matrix index information [see para. 61, 91; the UE transmits one or more beam indexes using precoding matrix indicator (PMI)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the information about the dedicated beam comprises precoding matrix index information”, as taught by Kakishima, into the system of Prasad so that it would achieve efficient beam transmission and beam selection, while preventing reference signal overhead from increasing [see Kakishima, para. 17].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Higuchi et al. (US 2005/0070331 A1, hereinafter “Higuchi”).

Regarding claim 30, Prasad discloses wherein the at least one shared beam is configured to carry a UE group signal including information for UEs in the UE group [see para. 64; the optimal beam pair is configured to carry data signals for the group comprising the receiver system 150 (STA2) and the transmitter system 110 (STA1)].
Prasad does not explicitly disclose “common” signal including “common” information.
However, Higuchi teaches a shared beam is configured to carry a common signal including common information for UEs in a UE group [see Fig. 8, para. 92; a shared beam (beam pattern Ɵ3 and other beam patterns) is configured to carry a common signal including common information for users in a user group].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a shared beam is configured to carry a common signal including common information for UEs in a UE group”, as taught by Higuchi, into the system of Prasad so that transmit power can be reduced [see Higuchi, para. 17].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469